Citation Nr: 1117019	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-39 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The appellant had active service from May 1980 to October 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the benefits sought on appeal.  The appellant appealed that decision and the case was referred to the Board for appellate review.  

The appellant testified at a February 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The Board has recharacterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to include entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  The Board finds that additional development is necessary with respect to these claims.  Accordingly, further appellate review will be deferred and the claim is remanded to the RO/AMC for further action as described below. 

With regard to the appellant's claimed posttraumatic stress disorder, the Board notes that during the pendency of this appeal, VA regulations pertaining to the requirements for establishing service connection for PTSD were liberalized.  The amendment, however, only pertains to claimed stressors related to a "veteran's fear of hostile military or terrorist activity."  75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).  As the appellant's claimed stressor does not relate to hostile military or terrorist activity this amendment is not for application.  

In his stress statements and again during his February 2011 hearing before a Veterans Law Judge the appellant reports an in-service event including both physical and sexual assaults.  The appellant has claimed that this event resulted in posttraumatic stress disorder.  

Cases involving allegation of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the appellant complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that alternative evidence be sought.  Id.


Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on an in-service personal assault, evidence other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2010). 

In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

First, it does not appear that appropriate notice has been sent.  Because the record does not reflect that the appellant received such notice, a remand is required for the RO/AMC to provide the appellant with the specific VCAA notice letter necessary for PTSD cases based on claimed in-service personal assault. 

Second, it does not appear that the RO/AMC made any efforts to obtain evidence that corroborates the appellant's statements regarding his alleged military stressor.  On remand, the RO/AMC should take all indicated steps to obtain evidence that may corroborate the appellant's statements regarding his claimed stressor.  This is including but not limited to providing the appellant an opportunity to submit additional evidence and assisting him in obtaining any appropriate and relevant documentation.   

Finally, the precise nature of the appellant's claimed mental disorder(s) is still unclear.  As indicated under Clemons, other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD, which includes the need for a VA examination to determine the nature of the disability and to provide a medical opinion on whether his condition is etiologically related to any aspect of his active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, this claim must be remanded for a comprehensive VA examination to determine the nature and etiology of any and all acquired psychiatric disorders, including, but not limited to, posttraumatic stress disorder. 

With regard to the appellant's claimed bilateral hearing loss and tinnitus, the Board notes that the appellant has also not undergone a VA examination for those issues.  

The record reflects that the appellant has been scheduled for several VA examinations over the course of the appeal period, but that he has failed to report for these examinations.  However, review of the claims file also indicates that the appellant has provided several different addresses and that he has been homeless at times.  It appears that there may have been some confusion as to the appropriate contact information for the appellant. 

Under these circumstances, it is unclear to the Board whether the appellant has received sufficient notification of his scheduled VA examinations.  Because of this confusion the Board believes that the appellant should be provided with a final additional opportunity to appear for the requested examinations.  

The RO/AMC should therefore accomplish all proper procedure to obtain current contact information for the appellant.  The RO/AMC's efforts to obtain the appellant's contact information should include contacting the appellant's current representative, as they are likely to know how best to contact the appellant.  Thereafter, the RO/AMC should schedule the Veteran for appropriate VA examination for his claimed acquired psychiatric disorders, hearing loss and tinnitus.  The RO/AMC should document all contact with the Veteran and associate copies of all letters sent to the Veteran with the claims file, including the letter or letters notifying the Veteran of his scheduled VA examinations.  

Nevertheless, the Board also cautions the appellant concerning his own responsibility to cooperate with VA in this matter.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The appellant should also be advised that failure to report for VA examinations can have adverse consequences, including the possible denial of his claims.  

Finally, the record reflects that the appellant has either applied for or been in receipt of Social Security Administrative (SSA) benefits based, at least in part, on his claimed psychiatric disorder.  The claims file does not reflect that efforts have been made to obtain these records.  Accordingly, efforts to obtain SSA records are required pursuant to 38 C.F.R. § 3.159(c)(2)(2010).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

In order to give the appellant every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration, and all records associated with the grant of disability benefits to the appellant should be requested. All records obtained pursuant to these requests must be included in the appellant's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The RO/AMC should also obtain updated VA treatment records as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disabilities at issue in this remand.  If the appellant indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

3.  The RO/AMC should provide the appellant appropriate VCAA notice compliant with 38 C.F.R. § 3.304(f), as required for posttraumatic stress disorder claims based on in-service personal assault or harassment.  In particularly, notice must advise the appellant that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the claimed in-service stressor.  In addition, the appellant should be notified of the consolidation of his claim of entitlement to service connection for an acquired psychiatric disorder.

4.  After associating with the claims file all available records and/or responses received from each contacted entity, including the appellant, and conducting any further development deemed necessary and appropriate, the RO/AMC should prepare a report detailing the occurrence of any specific in-service stressor deemed established by the record.  This report is then to be added to the appellant's claims file.  If the appellant's claimed stressor is not corroborated then the RO/AMC should so state in its report.

5.  After all of the above have been accomplished, the RO/AMC should schedule the appellant for a comprehensive VA psychiatric examination.  Any corroborated stressor should be clearly identified for the examiner.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner should identify any psychiatric disorders currently demonstrated by the appellant and explain how the diagnostic criteria under the DSM-IV supports the diagnosis or diagnoses.

a.  The examiner must then state whether it is at least as likely as noted (i.e., 50 percent or greater probability) that any identified current psychiatric disorder (other than PTSD) began in or is related to active military service.

b.  If the RO/AMC has corroborated any of the appellant's stressors then the examiner must also state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified current posttraumatic stress disorder began in or is related to the appellant's corroborated stressor(s).

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.
  
6.  The RO/AMC should also schedule the appellant for a VA audiological examination to determine the precise nature and etiology of his claimed hearing loss and tinnitus.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner for review prior to the examination.  After the completion of the examination and review of the record, the examiner should state whether the appellant has tinnitus and/or bilateral hearing loss and should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant's tinnitus and/or hearing loss, if they exist, began in or are due to the appellant's service. 

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  

5.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


